 
Exhibit 10.44

Supply Contract
 
This Supply Contract (the "Contract") made and entered into between ATLANTIS
PETROLEUM, LLC, a Delaware limite liability company with a business address of
880 E Swedesford Road, Suite 110, Wayne, PA 19087 (hereinafter called "Seller")
and ALL AMERICAN PLAZAS, INC., a Delaware corporation with a business address of
2210 Camp Swatara Rd., Myerstown, PA 17067 (hereinafter called "Purchaser".)


WITNESSETH


In consideration of the mutual promises herein contained, Seller shall sell and
deliver to Purchaser at the locations listed on Attachment "A" ("Location" or
"Premises"), and Purchaser shall purchase, receive and pay for unbranded or
branded product(s) under the trademarks, service marks, trade names, brand
names, trade dress, logos, color patterns, color schemes, design schemes,
insignia, image standards or other brand identifications designated by Seller of
the kind and in the quantities and under the terms and conditions specifically
set forth in the Commodity Schedule(s), Attachment B, annexed hereto and made a
part hereof. Seller's suppliers of the products to be delivered hereunder are
referred to hereinafter as the "Supplier."


1. Duration.


(a) This Contract, effective as May 8, 2008 ("Effective Date"), shall continue
for a term of three (3) years (the "Term"), beginning on the 8th day of May,
2008 and continuing in effect through the 7th day of May, 2011.
 
(b) Unless, after good faith discussions, a renewal or extension of this
Contract is agreed to in writing by the parties at least sixty (60) days in
advance of-the end of the Term, the Contract shall terminate at the end of the
Term.


2. Products. The following Commodity Schedule(s) (Attachment B), forming a part
of this Contract was/were affixed at or before the signing hereof.


COMMODITY SCHEDULE (Check all that apply)
 
___ Motor fuel
  x    Diesel
___ Kerosene
___ Heating Oi1
___ Off Road Fuel


By mutual agreement, this Contract may be amended from time to time by adding
other or additional schedules, substituting revised schedules or by deleting one
or more items or provisions from any Commodity Schedule(s) listed hereinabove.
Additional and revised schedules shall be so marked and initialed by an
authorized representative of Seller and by Purchaser and shall be affixed to and
become a part of this Contract from and after the date appearing on such
additional or revised schedule(s). Deletions shall be made by notice given as
provided herein and shall be effective when accepted.
 
Page 1 of 7

--------------------------------------------------------------------------------


 
3. Ouantity. Seller shall sell to Purchaser and Purchaser shall purchase from
Seller all of Purchaser's diesel fuel requirements at the Locations on
Attachment A; provided, Purchaser shall have the right to sell one or more of
the Locations whereupon the estimated volumes set forth in Attachment 13 shall
be adjusted. The product(s) covered by this Contract are shown on the applicable
Commodity Schedule. However, during any period of this Contract for which the
amount of any such product(s) that Seller is required to deliver to Purchaser is
prescribed by government rules, regulations or orders, the quantity of such
product(s) covered by this Contract may be curtailed by Seller upon written
notice from Seller to Purchaser.


4. Price/ Method of Payment.


(a) The price of the products) covered by this Contract shall be as stated in
the applicable Commodity Schedule(s). Purchaser agrees to pay by electronic
funds transfer ("EFT") or any other means requested by Seller in its sole
discretion for all diesel fuels delivered to Purchaser by Seller under the terms
of this Contract. Payment for each load shall be made as set forth in paragraph
(b) below.
 
(b) All amounts payable by Purchaser to Seller shall be paid in the two
following methods:


(i)  First, Purchaser shall arrange for all payments (other than cash), e.g.,
credit card, "Comdata," "T -Checks" and other electronic forms of payment and
deposits for monies owed to Purchaser for purchases at the Locations, to be paid
directly to Seller's account ("Automatic EFT Payments"). Purchaser and Seller
will provide each other with all information and authorization necessary to
arrange for the automatic payment of these funds to Seller's account; and
 
(ii)  Second, beginning thirty (30) calendar days from the Effective Date and
continuing on an ongoing basis thereafter during the Term of this Agreement, to
the extent the Automatic EFT Payments on any given day either (i) do not cover
at least ninety percent (90%) of the amounts owed by Purchaser to Seller for
deliveries of product to the Locations during the prior thirty (30) days)
("Deficiency"); or (ii) exceed the amounts owed by Purchaser to Seller for
deliveries of product to the Locations during the prior thirty (30) days)
("Excess"), upon Seller's or Purchaser's delivery of written or verbal notice to
the other party of such Deficiency or Excess, Purchaser and Seller shall meet to
(A) resolve the Deficiency or Excess, as the case may be; (B) adjust or
recalibrate the method of payment to remove any Deficiency or Excess in the
future; and (C) arrange for either Purchaser's immediate payment of additional
funds to Seller to eliminate the Deficiency or Seller's reimbursement of funds
to Purchaser to eliminate the Excess. Purchaser and Seller will establish a
commercial accounts with financial institutions that provides EFT services, and
payments intended to eliminate such Deficiencies or Excesses will be made by
electronic transfers of funds between Purchaser's and Seller's accounts.
Purchaser shall not use, or permit to be used, said commercial account for
personal, family, or household purposes. Purchaser and Seller will provide each
other with all information and authorization necessary to arrange for such
electronic payments.


5. Control. Purchaser is an independent contractor with the right and obligation
to direct and control the business operation at the Premises, including the
establishment of the prices at which products and merchandise are sold.
Purchaser has no authority to employ anyone as an employee or agent of Seller
for any purpose.
 
Page 2 of 7

--------------------------------------------------------------------------------


 
6. Liability. Seller shall not be liable to Purchaser or Purchaser's agent for
any damage to or loss of property, or for injury to or death of persons or for
the violation by Purchaser or any other person of any governmental statute, law,
regulation, rule, or ordinance, arising from the operation or activities of
Purchaser or any other person pursuant to this Contract. Purchaser shall
indemnify, protect, defend, and save Seller and Supplier harmless from and
against any and all losses, claims, liabilities, environmental cleanup costs,
fines, penalties, suits and actions, judgments and costs, including attorneys'
fees and the costs of litigation, which shall arise from or grow out of any
injury to or death of persons, or damage to or loss of property, or violation by
Purchaser or Purchaser's agent of any governmental statute, law, regulation,
rule, or ordinance, directly or indirectly arising out of, or resulting from, or
in any way connected with (i) Purchaser's performance of this Contract, (ii)
operation of Purchaser or activities of any other person at the Premises, or
(iii) the condition of the Premises or of the adjoining streets, sidewalks or
ways, irrespective of whether such injury, death, damage or loss is sustained by
Purchaser or any other person, firm or corporation which may seek to hold Seller
or Supplier liable. The existence or non-existence of any insurance that may be
required under this Contract will not limit Purchaser's indemnity or other
obligations under this Contract.


7. Credit.


(a) In the event of insolvency of Purchaser, assignment for benefit of
creditors, the institution of bankruptcy, insolvency, reorganization,
receivership, debt adjustment, or liquidation proceedings, by or against
Purchaser, or failure of Purchaser to perform any of the obligations of payment
in accordance with the terms of payment established by Seller from time to time,
Seller shall have the option without notice or demand upon Purchaser to declare
an event of default, and upon any such default Seller may declare all of
Purchaser's indebtedness to Seller immediately due and payable. Thereafter
Seller may proceed to enforce payment and may exercise any and all rights
available to it.
 
(b) Purchaser understands and agrees that, in the event of a default or breach
of this Contract for any reason, Seller shall have the right to exercise
Seller's lights under any and all instruments executed by Purchaser to secure
its obligations under this Contract.


8. Failure To Perform.


(a) Any delays in or failure of performance of either party hereto shall not
constitute default hereunder or give rise to any claims for damages if and to
the extent that such delay or failure is caused by occurrences including, but
not limited to, acts of God or the public enemy; expropriation or confiscation
of facilities; compliance with any order or request of any governmental
authority; acts of war, rebellion or sabotage or damage resulting there from;
embargoes or other import or export restrictions; fires, floods, explosions,
accidents, or breakdowns; riots; strikes or other concerted acts of workers,
whether direct or indirect; or any other causes whether or not of the same class
or kind as those specifically above named which are not within the control of
the party affected and which, by the exercise of reasonable diligence, said
party is unable to prevent or provide against. A party whose performance is
affected by any of the causes set forth in the preceding sentence shall give
prompt written notice thereof to the other party.
 
(b) Seller shall be under no obligation to make deliveries hereunder at any time
when in Seller's sole judgment it has reason to believe that the making of such
delivery would be likely to cause strikes to be called against it or cause its
properties to be picketed.
 
(c) Seller shall not be required to make up deliveries omitted on account of any
of the causes set forth in this paragraph.
 
Page 3 of 7

--------------------------------------------------------------------------------


 
(d) Nothing in this paragraph shall excuse Purchaser from making payment when
due for deliveries made under the Contract.


9. Determination of Quantity and Ouality. The quantity and quality of product(s)
sold hereunder shall be for all purposes conclusively deemed to be the quantity
and quality set forth in Seller's bill of lading or other document of delivery
unless, within seventy two (72) hours of the time of delivery, Purchaser
delivers to Seller written notice of any claimed shortage in quantity or claimed
deviation in quality, or where discovery of any such shortage or deviation could
not reasonably have been discovered by careful inspection at the time of
delivery, within three (3) days after discovery. Time is of the essence in
complying with this provision.
 
10. Quality, Specification or Name of Product. Seller shall have the right at
its sole discretion at any time during the life of this Contract, upon prior
written notice to Purchaser, to (a) change or alter the quality, grade, or
specifications of any product(s) covered by this Contract or (b) discontinue or
reduce the availability of any such product(s) if such change, discontinuation
or reduction is effected by Supplier. In the event of any discontinuation or
reduction of product deliveries, for the duration of such reduction or
discontinuance Purchaser shall be relieved of its obligation to purchase all of
its product requirements as set forth in Attachment B and Purchaser shall be
permitted to purchase its product requirements from third party suppliers to the
extent Seller is unable to furnish Purchaser all of its product requirements.
Seller shall give Purchaser written notice of discontinuance or reduction of the
manufacture of any product(s) covered by this Contract. The Contract shall
terminate as to such product(s) when such notice is effective.
 
11. Assignment. Purchaser's interest in this Contract shall not be transferred
or assigned by Purchaser in whole or in part, directly or indirectly, without
the prior written consent of Seller, which consent shall not be unreasonably
withheld. As a condition for Seller's consent to the transfer or assignment of
Purchaser's interests under this Contract Purchaser must provide documentation
as to the credit worthiness of the potential assignee. Assignee will provide
Seller with requested security deposit, Seller shall also have the right to
charge an assignment fee of Seven Thousand Five Hundred Dollars ($7,500.00).
Nothing contained in the foregoing sentence shall limit Seller's right to impose
other conditions or requirements for its consent under this paragraph. Seller
may assign this Contract in whole or in part upon ten (10) days' prior written
notice to Purchaser. If Purchaser assigns this contract, in whole or in part,
without prior approval from Seller, Seller may terminate or end its further
obligations to deliver product but the Contract itself is not terminated and all
of Seller remedies and rights will stay in force.
 
12. Environmental Compliance


(a) Purchaser shall operate the Locations in such a way as to protect Public
Health and Safety.
 
(b) Purchaser shall become informed about and comply with all local, state and
federal laws, statutes, regulations and ordinances related to environmental
protection or compliance relevant to Purchaser's operations at the Premises,
whether currently in effect or which may come into effect in the future.
 
(c) Purchaser shall comply with all applicable local state and federal
underground storage tank ("UST") compliance requirements, whether currently in
effect or which may come into effect in the future, including, but not limited
to: (i required inspections of any release detection equipment for UST and
product lines; (ii) required inspections of any automatic tank gauging
equipment; and (iii) maintenance and required inspections of any vapor recovery
equipment. Purchaser will provide Seller with a completed ATTACHMENT C, a
CERTIFICATION OF COMPLIANCE for Underground Storage Tanks.
 
Page 4 of 7

--------------------------------------------------------------------------------



13. Notices. All written notices required or permitted to be given by this
Contract shall be. deemed to be duly given if delivered personally or sent by
certified or overnight mail to Seller or to Purchaser, as the case may be, at
the address set forth above or to such other address as may be furnished by
either party to the other in writing in accordance with the provisions of this
paragraph. The date of mailing shall be deemed the date of giving such notice„
except for notice of change of address, which must be received to be effective.
 
14. Termination.


(a) If Purchaser defaults on any portion of this Contract Seller may elect to
terminate its obligations to provide product to Purchaser without terminating
its rights or remedies under this Contract, including any liquidated damages
under Section 2 of Attachment B. Seller may terminate the obligations but not
its rights under this Contract; (i) if Purchaser makes any material false or
misleading statement or representation which induces Seller to enter into this
Contract, or which is relevant to the relationship between the parties hereto;
(ii) if Purchaser becomes insolvent or commits an act of bankruptcy or takes
advantage of any law for the benefit of debtors or Purchaser's creditors, or if
a receiver is appointed for Purchaser; (iii) if possession of the business
Location(s) of the Purchaser is interrupted by act of any government or agency
thereof; (iv) if Purchaser fails to pay in a timely manner any sums when due
hereunder; (v) if Purchaser defaults in any of its obligations under this
Contract; (vi) under the circumstances described in causes for termination by
Seller elsewhere in this Contract; or (vii) if Purchaser engages in fraud or
criminal misconduct relevant to the operation of the business of the Purchaser.
 
(b) Purchaser may terminate this Contract if it sells all of the Locations to
one or more third parties unrelated, directly or indirectly, to Purchaser;
provided, Purchaser will not enter into an agreement (written or verbal) to sell
any of the Locations without fast entering into good faith discussions with
Seller for the sale of the Location(s) by Purchaser to Seller. Purchaser and
Seller acknowledge Seller is not acquiring a "right of first refusal" under this
paragraph (b) but is acquiring the right to have Purchaser and Seller negotiate
in good faith for the purchase and sale of one or more of the Locations before
Purchaser agrees to sell such Location(s) to a third party.
 
(c) Termination; of this Contract by either party for any reason shall not
relieve the parties of any obligation theretofore accrued under this Contract.


15. Accord. The parties to this Contract have discussed the provisions herein
and find them fair and mutually satisfactory and further agree that in all
respects the provisions are reasonable and of material significance to the
relationship of the parties hereunder, and that any breach of a provision by
either party hereto or a failure to carry out said provisions in good faith
shall conclusively be deemed to be substantial.
 
I6. Nature of Agreement. In consideration of the granting and execution of this
Contract, it is understood and agreed that there shall be no contractual
obligation to extend or renew the period or terms of this Contract in any way,
and the parties agree that this Contract shall not be considered or deemed to be
any form of "joint venture" or "partnership" at the Premises of Purchaser or
elsewhere.
 
17. Express Warranties. Seller (a) warrants it will convey good title to the
product(s) supplied hereunder free of all liens; and (b) will provide the same
warrant of merchantability for the product(s) as received by Seller from its
Supplier. THE FOREGOING WARRANTIES ARE EXCLUSIVE AND ARE IN LIEU OF ALL OTHER
WARRANTIES, WHETHER WRITTEN, ORAL OR IMPLIED. THE WARRANTY OF MERCHANTABILITY,
IN OTHER RESPECTS THAN EXPRESSLY SET FORTH HEREIN, IS EXPRESSLY EXCLUDED AND
DISCLAIMED.
 
Page 5 of 7

--------------------------------------------------------------------------------


 
18. Entire Agreement; Modifications. This Contract cancels and supersedes all
prior written and unwritten agreements, attachments, schedules, appendices,
amendments, promises, and understandings between the parties pertaining to the
matters covered under this Contract, except any indebtedness owed to Seller by
Purchaser, and is a final, complete and exclusive statement of the agreement
between Seller and Purchaser. THERE ARE NO ORAL UNDERSTANDINGS, REPRESENTATIONS
OR WARRANTIES AFFECTING IT.  No amendment, deletion, modification, or alteration
to this Contract shall have any effect unless and until made in writing and
signed by an authorized representative of Seller and by Purchaser. EXECUTION OF
THIS CONTRACT BY PURCHASER IS AN ACKNOWLEDGEMENT THAT NO REPRESENTATION NOT SET
FORTH IN WRITING HEREIN HAS BEEN MADE OR RELIED UPON BY PURCHASER.
 
19. Damages. NO CLAIM SHALL BE MADE UNDER THIS CONTRACT FOR SPECIAL, PUNITIVE,
OR CONSEQUENTIAL DAMAGES, EXCEPT AS PROVIDED OTHERWISE BY LAW.
 
20. Seller's Equitable Remedies/Attorneys' Fees.


(a) It is hereby agreed to and understood by the parties to this Contract that
Seller shall be entitled to recover from Purchaser all reasonable attorneys'
fees and other legal costs incurred by Seller to secure or protect its rights
under this Contract or to enforce the terms thereof, whether at law or in
equity. Seller shall also be entitled to reimbursement by Purchaser for all
attorney's fees and litigation expenses incurred to enforce any termination of
this Contract.
 
(b) Seller's termination of this Contract shall not prejudice Seller's right to
seek monetary damages or equitable relief against Purchaser. All powers and
remedies available at law and in equity, including the right to terminate this
Contract under the PMPA, shall be cumulative and not exclusive of any other
powers and remedies available by virtue of this Contract, and no delay or
omission of Seller in exercising any right or power accruing upon any breach of,
or default under any provision of this Contract shall impair any other or
subsequent breach or impair any rights or remedies consequent thereto.


21. Purchases from Other Suppliers. Purchaser understands and agrees that it is
obligated to purchase all its diesel fuel requirements for the Locations from
Seller. In the event that Purchaser purchases any diesel fuel products from a
supplier other than Seller for any reason other than as permitted under Section
10 above, Purchaser shall pay Seller an amount equal to $0.025 (2 1/2 Cents) for
each gallon of diesel fuel purchased from such other supplier; provided, in the
event, for any period lasting forty five (45) days or longer, the price paid for
product(s) by Purchaser under Attachment B is more than $0.03 (three cents)
higher than Sunoco's posted rack price for unbranded diesel in the same
geographic market ("Sunoco Price"), Purchaser shall be permitted to purchase
product(s) from a third party supplier for the period that Seller's lowest price
under Attachment B remains more than $0.03 (three cents) above the Sunoco Price
following the end of said forty five (45) day period.
 
Executed this 6 day of May 2008.
 
Page 6 of 7

--------------------------------------------------------------------------------


 
 

SELLER: PURCHASER:     ATLANTIS PETROLEUM, LLC
ALL AMERICAN PLAZAS, INC. 
   
880 E SWSWEDESFORD ROAD, SUITE 110
2210 CAMP SWATTER RD     WAYNE, PA 19087 MYERSTOWN, PA 170      By:           
/s/ Harvey W. Hicks,                     By:            /s/ Gregory
Frost                            
Title:         HARVEY W. HICKS, CFO           
Title:         CEO, Able Energy, Inc.                  Witness:
_________________________    Witness: _______________________     

 

 
 
 
Page 7 of 7